Title: To John Adams from Herman Heyman, 17 January 1784
From: Heyman, Herman
To: Adams, John


          Sir.
            Bremen the 17 Januari 1784
          I had the satisfaction to lay before Your Exellency by the Letter, I took the Liberty to address your Exellency the 31 July last, a Plan of a Glass Manufactory which I intended to Establish in one of the United Provinces of Nord America for your Consideration and beg’d most Humbly from Your Exellency the favor to grant me your Skilful Advise on that head, but am hetherto deprived of the honour to receive any Reply from Your Exellency, but this does not prevent me to venture again to address of Your Exellency a second Letter, flattering myself that what ever concerns the Prosperity and Extension of Your good Country will be agreabel received from Your Exellency and there fore have the honour to inform you that three other Gentlemen with me Considered most Earnestly on that Plan all the time since and taking every things back and forwards find that it can’t but be very avantageous as well to Your good Country, as likewise to the Concerners to Errect a Glass Manufactory in some part of the United States, and we chased Maryland to be the properest Country for it, beeing a spot of Land where by all the Discription we Read it groes the most plenty of Wood, one of my three friends Mr. John fried: Amelong who had the Manage of a Glass manufactory here in Germany will go himself in the spring by the first Vessell over to Baltimore and take the Direction of the intended Establishing Glass-Manufactory, he Carries besides him 80 more families all Experiented to our purpose in the Vessell for Baltimore,
          I can’t but Expect that our Ardent wishes to encrease our Connection with the United States can’t but be satisfactory to Your Exellency, and this gives me the agreabel Aspects that you’ll grant us Your Kind Assistance and Protection in our Undertaking, and inform us to who our friend Mr. Amelong must make his first Aplication at Baltimore or in the State of Maryland, to Errect the Manufactory and to receive some part of Land fit for the Establishment directed and Your Exellence Opinion would be the best Guide for us if we may Expect that Government will grant us every Assistance and give certain Priviledges, and a part of Land at rent to it, or if we must purchase the latter and perhaps not find the Reception to full fill our wishes, and according as such Considerabel Undertaking merits, I can’t but expect it by what I Know that the Congress wishes are to enlarge, and Populate the United States and I am assured Our small transport or may I call it establishing Colonie will give both Pleasure to the Congress and Honnor to us, as they are all People of the best Conduct Virtue, and understanding, and not like many others which [. . .] in America, beeing Rejected in Germany, I shall there[fore] most Humbly beg from Your Exellency the favor to grant our Mr. Amelong some of the best Letters of Introduction & Recommandation for the states of Maryland that he may meet a agreabel Reception, and not be detained at his arrival to bring our Speculation to an Accomplishment and Perfection, and through this exposed to a very Considerabel loss by mentaining the many families with out Emploiing them to our Intention
          Give me leave to assure your Exellency of my most devoted Respects and of my sincere Regard with I have the honnour to Remain / Sir / Your most Obedt humbl Servt.—
          Herman Heyman
         